88 F.3d 1525w
5 A.D. Cases 1126, 17 A.D.D. 1023, 8NDLR P 209,96 Cal. Daily Op. Serv. 4995
Sean G. DUFFY, Plaintiff-Appellant,v.Chase RIVELAND, Secretary of Washington State Department ofCorrections, James Spalding, Director, Kenneth Ducharme,Superintendent, John Ahlsted, Corrections Sergeant, PeggyWilliams, Clerk/Typist, Jerry Sorenson, Corrections Officer,Francis Linder, Corrections Officer, Defendants-Appellees.Sean G. DUFFY, Plaintiff-Appellant,v.Craig YOST, Classification Counselor, William Woodly,Corrections Unit Supervisor, David Karton, CorrectionsSergeant, Linda Willenberg, Corrections Program Manager,Kenneth Ducharme, Superintendent, Defendants-Appellees.
Nos. 94-35191, 94-35444.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 10, 1995.Decided July 3, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION